         Case 1:19-cv-10101-MLW Document 66 Filed 02/08/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 OPTUM, INC. and
 OPTUM SERVICES, INC.,

                           Plaintiffs,
                                                            Civil Action No.: 19-cv-10101
            v.

 DAVID WILLIAM SMITH,

                           Defendant.


OPTUM, INC. AND OPTUM SERVICES, INC.’S UNOPPOSED MOTION FOR LEAVE
   TO FILE REPLY IN SUPPORT OF THEIR MOTION FOR AN INJUNCTION
   PENDING APPEAL AND/OR AN INDICATIVE RULING ON THE PENDING
           MOTION FOR A TEMPORARY RESTRAINING ORDER

       Pursuant to LR 7.1(b)(3), Plaintiffs Optum, Inc. and Optum Services, Inc. (together,

“Plaintiffs” or “Optum”), respectfully move for leave to file a reply to Defendant David William

Smith’s Opposition (Dkt. # 63, “Defendant’s Opposition”) to Plaintiffs’ Motion for an Injunction

Pending Appeal and/or an Indicative Ruling on the Pending Motion for a Temporary Restraining

Order (Dkt. # 57, the “Motion”). Optum’s Reply supports its previously-filed Memorandum of

Law in Support of the Motion (Dkt. # 62). As grounds for this Motion, Optum submits its

proposed Reply as an attachment hereto and states the following:

       1.        As a threshold matter, Smith does not dispute that this Court has jurisdiction to

enter an injunction pending appeal, and the Reply provides a roadmap explaining how an

injunction pending appeal is both available and appropriate in these circumstances.

       2.        Further, Defendant’s Opposition illustrates vividly why an injunction is necessary

to prevent irreparable harm pending appeal, given his admission that he remains working for

ABC, and why this Court should consider the status quo ante to protect Optum from further

harm. Optum’s Reply will assist this Court’s evaluation of the parties’ arguments in this regard.
         Case 1:19-cv-10101-MLW Document 66 Filed 02/08/19 Page 2 of 3



        3.      No party will be prejudiced by the allowance of this motion. Defendant does not

object to the granting of leave to file Plaintiffs’ Reply.

        WHEREFORE, Plaintiffs respectfully request that the Court permit them to file the

proposed Reply attached hereto.




                                                             Respectfully submitted,

                                                             OPTUM, INC. and
                                                             OPTUM SERVICES, INC.,

                                                             By their attorneys,

                                                             /s/ Russell Beck
                                                             Russell Beck, BBO No. 561031
                                                             Stephen D. Riden, BBO No. 644451
                                                             Hannah Joseph, BBO No. 688132
                                                             Beck Reed Riden LLP
                                                             155 Federal Street, Suite 1302
                                                             Boston, Massachusetts 02110
                                                             617.500.8660 Telephone
                                                             617.500.8665 Facsimile
                                                             rbeck@beckreed.com
                                                             sriden@beckreed.com
                                                             hjoseph@beckreed.com
         Dated: February 8, 2019


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
February 8, 2019, and will be served electronically to the registered participants as identified on
the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                             /s/ Russell Beck




                                                   2
         Case 1:19-cv-10101-MLW Document 66 Filed 02/08/19 Page 3 of 3




                              LOCAL RULE 7.1(a)(2) CERTIFICATE

       I certify, pursuant to Local Rule 7.1(a)(2), that counsel for Plaintiffs have conferred with
counsel for Defendant regarding Plaintiffs’ Motion for Leave to File a Reply, and have attempted
in good faith to resolve or narrow the issues. Plaintiffs understand that Defendant does not
oppose the relief requested by this motion based on Plaintiffs’ position that it would not oppose
Smith’s request to file a surreply, if he chooses to do so.

                                                         /s/ Stephen D. Riden
                                                         Stephen D. Riden




                                                3
